Citation Nr: 0011212	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for headaches, on 
either a direct basis or as secondary to the veteran's 
service-connected nasal fracture.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
thoracic spine pain.

4.  Entitlement to an evaluation in excess of 30 percent for 
coronary artery disease with hypertension.

5.  Entitlement to special monthly compensation benefits.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to 
September 1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Initially, the Board notes that the veteran's claim was first 
before the Board in August 1998.  At that time, it was 
remanded for further development.  Specifically, the RO was 
directed to obtain any additional treatment records 
identified by the veteran and to afford the veteran a VA 
examination as to his nose and sinuses, as well as orthopedic 
and cardiovascular examinations.  Review of the record 
indicates that the RO complied with the Board's directives, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO requested from the veteran information 
as to any additional treatment received.  To date, no 
response has been received from the veteran.  The RO also 
afforded the veteran various VA examinations (conducted from 
June to August 1999).

Service connection for coronary artery disease with 
hypertension was granted in an August 1996 rating decision, 
and a 30 percent evaluation was assigned. In a rating 
decision in July 1997, with consideration of bypass surgery 
in September 1995, the service-connected heart disability was 
assigned a 100 percent evaluation from December 11, 1995, the 
date of claim, through October 31, 1996. A 30 percent 
evaluation was then assigned, effective November 1, 1996.  
This 30 percent evaluation remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Special monthly compensation under 38 U.S.C.A. 
§ 1114(s) was provided from December 11, 1995 through October 
31, 1996.

Service connection for thoracic spine pain was granted in a 
July 1997 rating decision, and a 10 percent evaluation was 
assigned.  The veteran appealed this initial rating.  This 10 
percent evaluation remains in effect and is the subject of 
this appeal.  Id.


FINDINGS OF FACT

1.  Competent medical evidence has not been presented linking 
the veteran's headaches to his service or to any of his 
service-connected disabilities.

2.  Competent medical evidence has been presented linking the 
veteran's tinnitus to his service and events therein.

3.  The veteran's thoracic spine pain is reportedly mild, 
constant, and aching.  Clinically, no neurologic or 
mechanical defects were noted.  X-rays were negative for bony 
defects and osteoarthritis.

4.  The veteran's coronary artery disease results in a 
sustained workload of 4.6 METS and has been found to 
contribute, in part, to the veteran's lack of residual 
functional capacity for more than light manual labor.

5. The veteran is in receipt of service connection for severe 
obstructive airway disease, rated as 60 percent disabling; 
for coronary artery disease with hypertension, currently 
rated as 60 percent disabling; for residuals of a fractured 
nose, rated as 10 percent disabling; for thoracic spine pain, 
rated as 10 percent disabling; for sinusitis, rated as 
noncompensable; and for non-Hodgkin's lymphoma, currently in 
remission, rated as noncompensable.  The veteran is also in 
receipt of a total disability rating on the basis of 
individual unemployability.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches, secondary to the veteran's service-connected nasal 
fracture, is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The veteran's tinnitus was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).

3.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's thoracic spine pain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5291 
(1999).

4.  The schedular criteria for a 60 percent evaluation for 
the veteran's coronary artery disease with hypertension have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.7, 4.104, Diagnostic Code 7005 (prior to 
and effective January 12, 1998).

5.  Special monthly compensation based upon a service-
connected disability rated as total, as well as additional 
service-connected disability rated at 60 percent or more, or 
upon housebound status is not warranted.  38 U.S.C.A. 
§ 1114(s) (West 1991 & Supp. 1999); 38 C.F.R. § 3.350 (1999).











REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).


II.  Factual Background

The veteran's personnel records indicate that the veteran's 
military occupational specialty was a rifleman and that he 
participated in combat operations while a member of the 
Marine attachment aboard the USS Hancock.  The veteran's 
service medical records reflect the veteran's complaints of 
headaches in July and August 1974.  At that time, the veteran 
also complained of a sore throat and myalgia of the neck and 
joints.  No assessments were recorded.  The veteran's 
separation examination (conducted in September 1974) is 
negative for any noted pertinent abnormalities.

The veteran's private medical records (dated from November 
1983 to January 1996) pertain primarily to the veteran's 
treatment for non-Hodgkin's lymphoma and for coronary artery 
disease.  In a May 1987 evaluation of the veteran, discussing 
the effects of radiation therapy and chemotherapy, it was 
noted that the veteran had no headaches.  In December 1994, 
the veteran complained of episodes of sparking light in his 
visual field, which had become more frequent over the past 
six weeks.  It was questioned whether the veteran had 
migraines.  In March 1995, the veteran denied having 
headaches in connection with his "spells" of visual 
blurring and transient alteration in his level of 
consciousness.  An MRI of the brain was done, which was 
within normal limits.

The veteran's Social Security Administration (SSA) records 
also pertain primarily to the veteran's non-Hodgkin's 
lymphoma and his coronary artery disease, although it was 
noted, in relation to the veteran's employment history, that 
he had worked with weed eaters, lawn mowers, and chain saws.

The veteran's February 1996 VA examination reflects the 
veteran's in-service nasal fracture.  It also reflects the 
veteran's complaints of sinus headaches, headaches at the 
back of his head, and tinnitus.  With respect to the 
veteran's headaches at the back of his head, the veteran 
reported that they occurred two to three times a week.  With 
respect to tinnitus, the veteran stated that it began in the 
late 1970s, prior to chemotherapy, and that it was fairly 
constant but fluctuated.  The veteran also stated that while 
in service, he had fired five-inch guns aboard ship.  
Subsequent to physical examination, it was noted that the 
veteran's headaches were a fibromyalgia-type of burning in 
the back of the veteran's head and neck.  It was also noted 
that the veteran's tinnitus might possibly be related to the 
veteran's fractured nose in service and the resultant 
deviated septum, with chronic sinusitis and sinus headaches.

A May 1996 VA audiological evaluation reflects the veteran's 
reports that he served aboard an aircraft carrier in Vietnam.  
He had been exposed to noise from the launching of jets and 
from the firing of five-inch guns.  The veteran stated that 
his tinnitus had begun in 1974 and that it was constant, 
bilateral, and high-pitched and bothersome.  Subsequent to 
evaluation, bilateral sensorineural hearing loss was noted, 
and the examiner commented that the veteran's report of 
tinnitus was consistent with his history of noise exposure 
and hearing loss.

The veteran's June 1999 VA examination reflects the veteran's 
in-service nasal fracture.  It also reflects the veteran's 
report that he worked around weaponry in service, 
specifically six-inch guns.  The veteran stated that his 
tinnitus began in 1977.  Subsequent to physical examination, 
the examiner stated that there was no evidence that the 
veteran's tinnitus was caused or exacerbated by his nasal 
injury.  However, the veteran did have high frequency 
sensorineural hearing loss, and his tinnitus was secondary to 
his hearing loss, which was brought on by noise trauma.

The veteran's July 1999 VA examination reflects the veteran's 
reports that he began to develop bitemporal headaches when he 
was treated with multi-drug chemotherapy for his non-
Hodgkin's lymphoma.  The headaches had persisted into the 
present.  The veteran stated that he had flare-ups and that 
nothing set off his headaches.  He had some improvement with 
medications and cold compresses, and resting in a dark room 
helped.  The headaches occurred from two to three times a 
week to daily occurrences.  The severity of the veteran's 
headaches was five to eight, on a scale of one to ten.  Their 
duration was between 15 minutes and six hours.  The veteran 
reported pain, weakness, and fatigue but no functional loss.  
Subsequent to physical examination, the diagnosis was 
vascular headaches.  The examiner commented that there was no 
evidence to suggest that the veteran's headaches were related 
to his nasal fracture.  In fact, the veteran's headaches did 
not begin until 15 years after the veteran's nasal fracture, 
according to the veteran's history.  This strongly refuted 
the assertion that the veteran's headaches were related to 
the nasal fracture.  The examiner opined that the veteran's 
headaches would probably have been present if the nasal 
fracture had not occurred.





III.  Analysis

With respect to the veteran's headaches, the Board initially 
notes that when the veteran's claim was first before the 
Board in August 1998, the issue was framed as entitlement to 
service connection for headaches.  Currently, upon review of 
the record, the Board notes that development subsequent to 
the Board's August 1998 remand suggests that the veteran is 
seeking service connection as secondary to his service-
connected nasal fracture.  As such, the Board will address 
the issue of entitlement to service connection on both a 
direct and secondary basis.  In this respect, as to both 
direct and secondary service connection, the Board finds that 
the veteran has not submitted a well grounded claim of 
entitlement.

As to service connection on a direct basis, the Board notes 
that the veteran's service medical records are negative for 
the diagnosis and treatment of any headache disorder.  
Rather, the headaches documented in the veteran's service 
medical records were noted in relationship to the veteran's 
reports of a sore throat and myalgia of the neck and joints.  
Further, no headache disorder was clinically noted upon the 
veteran's separation examination.  Moreover, while the post-
service clinical evidence of record (the July 1999 VA 
examination) contains the diagnosis of vascular headaches, it 
does not offer an opinion relating these headaches to the 
veteran's service.  Indeed, none of the post-service clinical 
evidence of record offers an opinion relating the veteran's 
headaches to his service and events therein.  The veteran's 
private medical records reflect the veteran's reports of 
having had no headaches.  His SSA records are silent as to 
the veteran's headaches, and the February 1996 VA examination 
qualifies the veteran's headaches as a fibromyalgia-type of 
burning in the back of the veteran's head and neck but offers 
no discussion relating this disorder to the veteran's 
service.

As to secondary service connection, the Board again notes 
that none of the post-service clinical evidence of record 
offers an opinion relating the veteran's headaches to either 
his service-connected nasal fracture or any other service-
connected disability.  Rather, it was specifically stated in 
the July 1999 VA examination that the veteran's headaches 
were vascular in nature and that they were unrelated to the 
veteran's nasal fracture.  The examiner noted that they had 
begun 15 years after the veteran's service and that they 
would probably have been present even if the nasal fracture 
had not occurred.

In effect, the veteran has proffered only his assertions that 
the headaches he currently experiences are related to his 
service or any of his service-connected disabilities, 
including his nasal fracture.  Nothing in the record 
indicates that the veteran possesses the medical expertise 
necessary to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current headaches and either his 
service or his service-connected disabilities, including a 
nasal fracture, the veteran has not submitted a well-grounded 
claim of entitlement to service connection for headaches on 
either a direct or secondary basis.  See Caluza, Allen, 
Jones, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim as to this issue in 
the February 1997 statement of the case and in the July 1997 
and October 1999 supplemental statements of the case, as he 
was informed of the evidentiary requirements of a well-
grounded claim.  The Board also notes that the veteran has 
not provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  As mentioned above, the veteran did 
not respond to the RO's request for information as to 
additional treatment records.  Application of the rule 
regarding benefit of reasonable doubt is not required, as the 
veteran has not met his burden of submitting a well-grounded 
claim.  38 U.S.C.A. § 5107(b) (West 1991).
  

With respect to the veteran's tinnitus, upon review of the 
pertinent clinical evidence of record, the Board finds that 
the veteran is entitled to service connection.

Here, the Board notes that the veteran's personnel records 
indicate that his military occupational specialty was a 
rifleman and that he participated in combat operations in 
Vietnam.  As such, the Board finds evidence supporting the 
veteran's reported history of in-service noise exposure.  
Further, the Board notes that upon VA audiological evaluation 
in May 1996, it was noted that the veteran's report of 
tinnitus was consistent with his history of noise exposure 
and hearing loss.  This opinion was then reiterated upon VA 
examination in June 1999.

In effect, then, the Board finds competent clinical evidence 
of a current disability, evidence of in-service incurrence, 
and competent clinical evidence of a relationship between the 
veteran's tinnitus and his service.  Given the veteran's 
submission of a well grounded claim, see Caluza v. Brown, 
supra, the Board must now focus on weighing the evidence of 
record as to the merit's of the veteran's claim.

In this respect, the Board notes that the only evidence of 
record against the veteran's claim of service connection for 
tinnitus is the notation in the veteran's SSA records 
indicating that after service the veteran worked with weed 
eaters, lawn mowers, and chain saws.  This, admittedly, 
suggests post-service exposure to noise.  However, nothing in 
the veteran's SSA records or other evidence of record offers 
an alternative opinion as to the etiology of the veteran's 
tinnitus.  As such, the Board finds nothing in the record to 
rebut the clinical opinions as to etiology expressed in the 
May 1996 VA audiological evaluation and the June 1999 VA 
examination.  The evidence of record supports the veteran's 
claim of entitlement to service connection for tinnitus.

In reaching this determination, the Board notes that the 
development subsequent to the Board's August 1998 suggests 
that the veteran was seeking service connection for his 
tinnitus as secondary to his service-connected nasal 
fracture.  However, as the Board has granted the veteran's 
claim as to this issue on a direct basis, it need not discuss 
entitlement on a secondary basis.

Increased evaluations

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Here, the veteran's thoracic spine pain is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, Diagnostic Code 
5291 (Spine, limitation of motion of, dorsal) provides for a 
noncompensable evaluation where there is slight limitation of 
motion.  A 10 percent evaluation, the next higher and maximum 
evaluation available, is warranted where there is either 
moderate or severe limitation of motion.  The veteran is 
currently evaluated at 10 percent.

In order to warrant an evaluation higher than 10 percent, 
there would need to be evidence that the veteran's dorsal 
spine was ankylosed.  Specifically, Diagnostic Code 5288 
(Spine, ankylosis of, dorsal) provides for a 20 percent 
evaluation where the dorsal spine is favorably ankylosed and 
a maximum 30 percent evaluation where the dorsal spine is 
unfavorably ankylosed.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5288 (1999).

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. §§ 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's coronary artery disease with hypertension is 
addressed by the schedular criteria applicable to the 
cardiovascular system.  See 38 C.F.R. Part 4, § 4.104.  In 
this respect, the Board notes that the schedular criteria 
applicable to the cardiovascular system were revised, 
effective January 12, 1998.  See 62 Fed. Reg. 62507 (December 
11, 1997).

When a law or regulation changes during the pendency of an 
appeal, the criteria most favorable to the veteran apply, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As such, the 
veteran should be evaluated under both sets of criteria, with 
the more advantageous one utilized.  Id.  However, the 
effective date of an award or increase cannot be earlier than 
the effective date of the act or administrative issue .  See 
38 U.S.C.A. § 5110(g) (West 1991); see also VAOPGCPREC 3-2000 
(April 10, 2000).

Here, prior to January 12, 1998, Diagnostic Code 7005 
(Arteriosclerotic heart disease) provided for a 30 percent 
evaluation following a typical coronary occlusion or 
thrombosis, where there was a history of substantial anginal 
attack or where ordinary manual labor was feasible.  A 60 
percent evaluation, the next higher evaluation available, was 
warranted following a typical history of acute coronary 
occlusion or thrombosis, where there was a history of 
substantiated repeated anginal attacks or more than light 
manual labor was not feasible.  A 100 percent evaluation was 
warranted after six months following acute illness from 
coronary occlusion or thrombosis, where there were chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment was 
precluded.

Currently, Diagnostic Code 7005 provides for a 30 percent 
evaluation where there is documented coronary artery disease 
that results in a workload of greater than five METS but not 
greater than seven METS, which results in dyspnea, fatigue, 
angina, dizziness, or syncope or where there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or x-ray.  A 60 percent evaluation, the next 
higher evaluation available, is warranted where documented 
coronary artery disease results in more than one episode of 
acute congestive heart failure in the past year, or where the 
workload is greater than three METS but not greater than five 
METS, which results in dyspnea, fatigue, angina, dizziness, 
or syncope, or where there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted where coronary artery disease results 
in chronic congestive heart failure, or where the workload is 
three METS or less, which results in dyspnea, fatigue, 
dizziness, or syncope, or where there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.


II.  Factual Background

The veteran's private medical records (dated from November 
1983 to January 1996) indicate that the veteran experienced 
persistent back pain, since under going chemotherapy.  It was 
noted that this pain was consistent with treatment received 
for the veteran's non-Hodgkin's lymphoma.  The veteran's back 
pain was qualified as chronic.  A January 1996 entry reflects 
the veteran's report that his mid-thoracic pain was fairly 
stable, although he continued to have discomfort right over 
the vertebrae.  It was noted that use of Diflusinal had 
reduced the veteran's discomfort about 30 to 40 percent.  
With respect to the veteran's coronary artery disease, a 
September 1995 coronary angiogram found a long segment of 
irregular 50 to 75 percent stenosis within the mid-circumflex 
artery.  A second long segment stenosis of 50 to 70 percent 
was present within the proximal left anterior descending.  
There was a 70 percent osteal stenosis of the right coronary 
artery, which could have been secondary to spasm.  A 30 
percent stenosis was identified in the proximal right 
coronary artery.  The left ventriculogram showed normal wall 
motion, but left ventricular hypertrophy was present.  The 
veteran was diagnosed with three-vessel coronary artery 
disease and left ventricular hypertrophy.  A three-vessel by-
pass was subsequently performed that same month, from which 
the veteran was found to be healing well.

The veteran's SSA records contain a statement from the 
veteran's spouse, in which she indicated that the veteran 
experienced severe spinal pain and a weakened heart.  The 
veteran's mid-thoracic back pain was also noted clinically.  
These records also reflect the veteran's three-vessel 
coronary artery disease and left ventricular hypertrophy, as 
well as the subsequent three-vessel bypass.  Disability was 
granted to the veteran in a December 1995 administrative 
decision, and it was noted that the veteran's history of non-
Hodgkin's lymphoma and its treatment, as well as his coronary 
artery disease, his chronic musculoskeletal chest and back 
pain, his hypertension, and his seizure disorder, had imposed 
significant limitations upon his ability to function.  It was 
also noted that due to the veteran's symptoms associated with 
his impairments (including chronic pain and fatigue), the 
veteran could not, in any competent setting, sit (or 
alternate sitting and standing) throughout the course of a 
typical eight-hour workday without frequent rest, nor could 
he repeatedly lift and/or carry items weighing up to 10 
pounds, sustain attention, tolerate work pressures generally 
associated with the production requirements of most labor, 
achieve production goals, perform work of an acceptable 
quality and/or maintain a regular schedule.  In view of these 
exertional and non-exertional limitations, the veteran had 
been unable to return to his past relevant work as a 
maintenance worker, assistant manager, route driver, or weed 
inspector, and he lacked the residual functional capacity for 
any type of substantial and gainful work activity on a full-
time basis.

The veteran's February 1996 VA examination is negative for 
any complaints or clinical findings pertaining to the 
veteran's thoracic spine pain.  With respect to the veteran's 
coronary artery disease, it was noted that the veteran had a 
three-vessel by-pass performed in September 1995.  It was 
also noted that the veteran's heart was currently okay, with 
occasional mild gas pains in the chest.  The veteran 
continued on Lopressor for his blood pressure.  A 
contemporaneous x-ray study of the veteran's chest showed 
that the cardiac silhouette and pulmonary vasculature 
appeared normal.  The veteran's lungs were free of acute 
infiltrate or effusion, and there was no adenopathy or 
pneumothorax.  Changes were noted that were consistent with 
the prior sternotomy and coronary artery by-pass graft 
surgery.  There were no osseous abnormalities.  No acute 
cardiopulmonary process was identified.

With respect to the veteran's back pain, his July 1999 VA 
examination reflects his reports of low back pain that 
occurred two to three times per week, for two hours.  The 
veteran denied any radicular pain into the legs and any 
limitation of motion of the neck, back, arms, and legs.  
Historically, it was noted that an MRI of the veteran's back 
had shown no abnormality in the lumbar spine.  The veteran 
took 600 mg. of Motrin four times a day, as well as 25 mg. of 
Amitriptyline three times a day and 10 mg. of Cyclobenzaprine 
three times a day, to help control his neck and back pain.  
It was also noted that no surgery or injections had been 
performed or recommended for the veteran's neck and back.  
The veteran stated that his low back pain was brought on by 
frequent forward bending and lifting weights heavier than 10 
pounds.  His neck and back pain would spontaneously relent, 
within two hours of activity.  The veteran also stated that 
his back pain improved with sitting down and resting.  He had 
no difficulty with pushing, pulling, or coughing.  It was 
noted that the veteran was not currently working, and his 
most vigorous activity was walking his dog for 20 minutes, 
three to four times per week.  The veteran's activities were 
not limited by his neck or back pain, but rather by his 
general weakness that was secondary to his treatment for 
sarcoma, his history of a seizure disorder, and his history 
of cardiac abnormalities.  As for functional impairment, the 
examiner indicated that the veteran's neck and low back 
symptoms restricted him from doing activities that required 
him to lift weights heavier than 10 pounds, that required him 
to do long downward gazing, that required vigorous neck 
motion, and sitting more than 30 minutes or walking more than 
20 minutes.  Physical examination of the cervical spine found 
forward flexion and extension to 30 degrees and right and 
left rotation to 45 degrees, without pain.  There was no 
muscle spasm or tenderness in the cervical spine.  The 
veteran's lumbar spine had a normal contour, and the veteran 
could forward flex to 80 degrees, extend to 20 degrees, and 
lean to the right and left to 30 degrees, without pain.  
There was no muscle spasm or tenderness in the lumbar spine 
or buttocks.  The examiner reiterated that the veteran's 
cervical and lumbar spine moved without pain.  The examiner 
also stated that there was no objective evidence of postural 
abnormalities or of fixed deformity.  He reiterated that 
there was no spasm or tenderness in the veteran's musculature 
of the back.  It was noted that the veteran's cervical and 
lumbar spine moved with easy synchronous motion.  A 
contemporaneous x-ray study of the veteran's cervical and 
lumbar spine was normal and showed no bony defects, 
osteoarthritis, osteoporosis, or fracturing.  Intervertebral 
disc spaces were maintained.  The pertinent diagnoses were 
complaints of neck pain, without neurologic or mechanical 
defect, and complaints of lumbar spine pain, without 
neurologic or mechanical defect.

The veteran's July 1999 VA cardiovascular examination 
reflects the veteran's three- vessel bypass in 1995.  It also 
reflects the veteran's reports of currently experiencing two 
types of chest pain.  The veteran described the first type as 
a bruised sensation over his heart, which occurred about five 
times a week and lasted up to two to three hours at a time.  
This pain was an aching-type sensation and had been present 
to the same frequency and severity for the past six months.  
The veteran described the second type of chest pain as an 
angina pain, which was a sharp left-sided pain that felt like 
a razor was being dragged across his heart.  This type of 
pain occurred on average about three times a week and was 
usually relieved with one or two nitroglycerin tablets in a 
few minutes or less.  This pain occurred with no particular 
pattern and did not appear to be brought on by exertion or 
other identifiable factors.  The veteran also reported a 
chronic shortness of breath on exertion, and it was noted 
that the veteran had a history of chronic obstructive 
pulmonary disease, which the veteran felt might explain his 
shortness of breath.  Physical examination revealed a well-
developed and well-nourished man, who was in no distress.  
Chest examination showed a well-healed mediastinotomy scar, 
and cardiac examination found the veteran's "PMI" not 
displaced.  His first and second heart sounds (S1 and S2) 
were normal, with a soft fourth heart sound (S4).  It was 
noted that no diagnostic or clinical tests had been 
authorized.  The pertinent diagnosis was coronary artery 
disease, status post three-vessel coronary artery by-pass 
grafting September 1995.

The veteran underwent a treadmill stress test in September 
1999.  The veteran sustained 4.6 METS for three minutes and 7 
METS for .18 of a minute.  This test was terminated because 
of exhaustion and dyspnea.  It was noted that there had been 
no provocation of either chest pain or arrhythmia.  It was 
also noted, in conclusion, that the veteran had had fair 
effort tolerance, no chest pain, and that the test was 
inconclusive for ischemia due to the veteran's failure to 
reach the target heart rate.  However, the veteran's 
treadmill was negative at the level of exercise that had been 
achieved.

Pursuant to the September 1999 treadmill stress test and the 
Persantine Thallium scan, the examiner submitted an addendum, 
which indicated that the latter test had been negative for 
evidence of fixed or reversible ischemia.  The examiner also 
indicated that the veteran's left ventricular function was 
normal, with a left ventricular ejection fraction identified 
of 81 percent.  The examiner stated that the veteran did 
experience two types of chest pain, neither of which was 
typical for angina pectoris.  Given the negative Persantine 
test, the examiner was 90 percent certain that neither of 
these two types of chest pain had a cardiac origin or 
represented angina pectoris.  However, given that there was a 
known small incidence of false-negatives for these myocardial 
scans, the only way to know for certain whether or not there 
was a potential problem that the scan did not pick up was for 
the veteran to undergo coronary angiography, to include 
angiography of the by-pass grafts.  This would be the only 
irrefutable way to know whether either of the veteran's chest 
pains would warrant any long-term disability and would 
interfere with the veteran seeking employment.





III.  Analysis

As to evaluation of the veteran's thoracic spine pain, upon 
review of the pertinent clinical evidence of record and the 
applicable schedular criteria, the Board finds that an 
evaluation in excess of 10 percent is unwarranted in this 
instance.  As such, the veteran's appeal as to this issue is 
denied.

As noted above, the veteran is currently evaluated as 10 
percent disabled under Diagnostic Code 5291.  This 10 percent 
evaluation is the maximum evaluation provided for under 
Diagnostic Code 5291 and is assigned for either moderate or 
severe limitation of motion of the dorsal spine.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5291.  In order to 
warrant a higher evaluation in this instance, applicable 
schedular criteria require evidence showing that the 
veteran's dorsal spine is ankylosed.  See 38 C.F.R. Part 4, 
§ 4,71a, Diagnostic Code 5288.  Here, there is no such 
evidence.  None of the pertinent clinical evidence of record 
suggests or indicates that the veteran's dorsal spine is 
ankylosed.  Rather, upon VA examination in July 1999, the 
veteran denied any limitation of motion, and it was 
clinically noted that the veteran's cervical and lumbar spine 
moved with easy synchronous motion, without any mechanical 
defect.

As such, absent any clinical evidence that the veteran's 
dorsal spine is ankylosed (whether favorably or unfavorably), 
the applicable schedular criteria do not provide for an 
evaluation in excess of 10 percent for the veteran's thoracic 
spine pain.  In effect, the veteran currently receives the 
maximum disability rating provided for under the appropriate 
schedular criteria.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b).

Additionally, as for functional impairment, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
their application.  Here, the Board notes that the veteran 
currently receives the maximum disability rating provided for 
under Diagnostic Code 5291, 10 percent for either moderate or 
severe limitation of motion of the dorsal spine.  
Accordingly, then, the veteran has been compensated for any 
functional impairment to the extent contemplated by 
applicable VA regulation.  Moreover, the Board notes that the 
veteran denied any limitation of motion upon VA examination 
in July 1999 and that the examiner found no mechanical defect 
in both the veteran's neck and lumbar spine. See DeLuca.


As to evaluation of the veteran's coronary artery disease 
with hypertension, upon review of the pertinent clinical 
evidence of record and the applicable schedular criteria, the 
Board finds that a 60 percent evaluation is warranted in this 
instance.

Initially, the Board notes that the schedular criteria in 
effect prior to January 12, 1998, are more advantageous to 
the veteran in evaluating his level of disability due to his 
coronary artery disease with hypertension.  Here, Diagnostic 
Code 7005, prior to January 12, 1998, provided for a 100 
percent evaluation where after six months following acute 
illness from coronary occlusion or thrombosis there were 
chronic residual findings of congestive heart failure, or 
angina on moderate exertion, or more than sedentary 
employment was precluded.  Currently, though, Diagnostic Code 
7005 provides for only a 60 percent evaluation where there is 
a workload greater than three METS but not greater than five 
METS, which results in dyspnea, fatigue, angina, dizziness, 
or syncope.  In this respect, the Board notes that upon VA 
testing in September 1999, the veteran sustained 4.6 METS for 
three minutes and 7 METS for .18 of a minute and that the 
test was terminated because of exhaustion and dyspnea.  In 
effect, the veteran truly sustained only 4.6 METS, which 
falls between three and five METS.  It also is reasonable to 
conclude, based on the evidence as as whole, that the 
service-connected heart disability has precluded more than 
light manual labor since November 1, 1996. As such, the 
veteran is entitled to a 60 percent evaluation, both under 
the old rating criteria and the new rating criteria effective 
January 12, 1998. The benefit of the doubt has been resolved 
in the veteran's favor. 38 U.S.C.A. § 5107.

In this instance, though, the Board finds evidence showing 
that the veteran is precluded from more than sedentary 
employment.  Specifically, the veteran's SSA records indicate 
that the veteran was disabled due to coronary artery disease 
and his hypertension, as well as other disabilities. The 
Board observes that a total rating based on individual 
unemployability has been awarded, which recognizes that the 
service-connected disabilities in combination preclude 
gainful employment. Additionally, upon VA examination in July 
1999, it was noted that the veteran's activities were limited 
by his general weakness that was secondary to his history of 
cardiac abnormalities, and his treatment for sarcoma and his 
history of a seizure disorder. 

Moreover, with respect to angina on moderate exertion 
(another provision for a 100 percent evaluation under 
Diagnostic Code 7005 prior to January 12, 1998), the Board 
notes that the VA examiner, in September 1999, stated that 
the veteran did, indeed, experience two different types of 
chest pain. However, neither was typical for angina pectoris.  

As such, the Board finds insufficient evidence to show 
congestive heart failure, angina on moderate exertion, or 
preclusion of more than sedentary employment due to the 
service-connected heart disability. Accordingly, a 100 
percent evaluation is not in order. The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. § 5107(b).


Special monthly compensation

I.  Pertinent Law and Regulations

VA regulation provides for the payment of special monthly 
compensation, pursuant to 38 U.S.C.A. § 1114(s), where the 
veteran has a single service-connected disability rated at 
100 percent and an additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical or bodily 
systems.  38 C.F.R. § 3.350(i) (1999).



II.  Factual Background

Prior to this Board decision, the veteran was found to be in 
receipt of service connection for severe obstructive airway 
disease, rated as 60 percent disabling; for coronary artery 
disease with hypertension, rated as 30 percent disabling; for 
residuals of a fractured nose, rated as 10 percent disabling; 
for thoracic spine pain, rated as 10 percent disabling; for 
sinusitis, rated as noncompensable; and for non-Hodgkin's 
lymphoma, currently in remission, rated as noncompensable.  
The veteran is also in receipt of a total disability rating 
on the basis of individual unemployability. Subsequent to the 
Board's decision, the veteran is now entitled to a 60 percent 
evaluation for his coronary artery disease with hypertension.


III.  Analysis

As the veteran is not in receipt of a single service-
connected disability rated as 100 percent disabling, the 
provisions for special monthly compensation pursuant to 
38 U.S.C.A. § 1114(s) are not satisfied.  See 38 C.F.R. 
§ 3.351(i).  Accordingly, the veteran's appeal as to this 
issue is denied.


ORDER

Service connection for the veteran's headaches, on both a 
direct and secondary basis, is denied.

Service connection for tinnitus is granted.

An evaluation in excess of 10 percent for the veteran's 
thoracic spine pain is denied.

A 60 percent evaluation is granted for the veteran's coronary 
artery disease with hypertension, subject to the applicable 
provisions pertinent to the disbursement of monetary funds.

Entitlement to special monthly compensation is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

